DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 5/17/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2, 5-7, 9, 11, and 13-17 have been amended. Claim 3 has been cancelled. Claims 19-20 are new.
In response to the amendments, the Objection to the Drawings have been withdrawn.
In view of Applicant’s Remarks, the Objection to the Specification has been withdrawn.
In view of the amendments, the Objection to Claims 5, 7, and 14 are withdrawn.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Sercombe et al. (US 2020/0169136) is still relied on as prior art teaching the amended claims.
Re claim 1, Applicant argues (Page 9) that Sercombe does not disclose wherein “the spacer includes a comb-like structure configured to space apart turns of the individual-tooth winding mounted on the individual- tooth winding carrier, the comb-like structure having an extension extending in a direction parallel to the axis of rotation, between two of the turns of the individual-tooth winding,"
Examiner respectfully disagrees.
As disclosed (Fig. 9 annotated below), Sercombe discloses the spacer (902) including a comb-like structure (annotated in Fig 9 below) configured to space apart turns (302 is spaced apart in the radial direction) of the individual-tooth winding (302) mounted on the individual- tooth winding carrier (208), the comb-like structure having an extension (Comp_E) extending in a direction parallel to the axis of rotation (Comp_E extends into the page and therefore extends in the axial direction), between two of the turns (Comp_E is disposed radially between two of elements 302) of the individual-tooth winding (302).

    PNG
    media_image1.png
    686
    779
    media_image1.png
    Greyscale

	Please see the rejection of the claims below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-13 are rejected under 35 U.S.C. 102102(a)(2) as being anticipated by Sercombe et al. (US 2020/0169136).
In claim 1, Sercombe discloses (Fig. 7-10) an electric machine (700) comprising: at least one stator (202), a stator (202) of at least one stator (202) having an axis of rotation (203; [0031]) and at least one individual-tooth winding carrier (208), the at least one individual-tooth winding carrier (208) having at least one spacer (902), a space (902) of the at least one spacer (902) being configured to space apart turns (302) of an individual-tooth winding (302) mounted on an individual-tooth winding carrier (208) of the at least one the individual-tooth winding carrier (208) in a radial direction, the radial direction being transverse to the axis of rotation (203), wherein the spacer (902) includes a comb-like structure (illustrated in Fig. 9 above) configured to space apart turns (302 is spaced apart in the radial direction) of the individual-tooth winding (302) mounted on the individual- tooth winding carrier (208), the comb-like structure having an extension (Comp_E) extending in a direction parallel to the axis of rotation (Comp_E extends into the page and therefore extends in the axial direction), between two of the turns (Comp_E is disposed radially between two of elements 302) of the individual-tooth winding (302).
In claim 2, Sercombe discloses wherein the spacer (902) is configured to space apart a number of the turns ([0080]) of the individual-tooth winding (302) mounted on the individual-tooth winding carrier (208).
In claim 4, Sercombe discloses wherein the electric machine (700) is a permanently excited rotating field machine ([0034]).
In claim 7, Sercombe discloses wherein the at least one individual-tooth winding carrier (208) includes at least two individual-tooth winding carriers (208) each of the at least two individual-tooth winding carriers (208) extending away from the axis of rotation (203), transversely to the of rotation, in a radial direction, at least one spacer (902) being on the at least two individual-tooth winding carriers (208) and being configured to space apart the turns (302) in the radial direction.
In claim 9, Sercombe discloses individual-tooth winding insulators (708; [0072]) that are arranged between adjacent individual-tooth winding carriers (208) of the at least two individual-tooth winding carriers (208), such that the individual-tooth windings (302) mounted on the adjacent individual-tooth winding carriers (208), respectively, are insulated from one another.
In claim 10, Sercombe discloses one or more cooling channels (307), each of the one or more cooling channels (307) having a cooling fluid path ([0075]) configured to enable flow through a gap (formed by 307) situated between the turns (302).
In claim 11, Sercombe discloses a hybrid aircraft having (Fig. 7-10) an electric machine (700) comprising: at least one stator (202), a stator (202) of at least one stator (202) having an axis of rotation (203; [0031]) and at least one individual-tooth winding carrier (208), the at least one individual-tooth winding carrier (208) having at least one spacer (902), a space (902) of the at least one spacer (902) being configured to space apart turns (302) of an individual-tooth winding (302) mounted on an individual-tooth winding carrier (208) of the at least one the individual-tooth winding carrier (208) in a radial direction, the radial direction being transverse to the axis of rotation (203), wherein the spacer (902) includes a comb-like structure (illustrated in Fig. 9 above) configured to space apart turns (302 is spaced apart in the radial direction) of the individual-tooth winding (302) mounted on the individual- tooth winding carrier (208), the comb-like structure having an extension (Comp_E) extending in a direction parallel to the axis of rotation (Comp_E extends into the page and therefore extends in the axial direction), between two of the turns (Comp_E is disposed radially between two of elements 302) of the individual-tooth winding (302).
In claim 12, Sercombe discloses a cooling circuit ([0075-0077]), wherein the electric machine (700) further comprises one or more cooling channels (307), each of the one or more cooling channels (307) having a cooling fluid path (702, 704) configured to enable flow through a gap (307) situated between the turns (302), and wherein the one or more cooling channels (307) are part of the cooling circuit ([0075-0077]).
In claim 13, Sercombe discloses wherein the spacer (902) is configured to space apart all of the turns (302) of the individual-tooth winding (208) arranged on the individual-tooth winding carrier (208).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sercombe et al. (US 2020/0169136).
In claim 5, Sercombe teaches the machine of claim 1, with the exception of wherein the spacer is configured to space apart the turns by a free clearance of at least one-eighth of the height of a turn.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer configured to space apart the turns by a free clearance of at least one-eighth of the height of a turn, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 6, Sercombe teaches the machine of claim 1, with the exception of wherein the spacer is configured to space apart the turns by a free clearance of at least 0.1mm.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer configured to space apart the turns by a free clearance of at least 0.1mm, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 8, Sercombe teaches the machine of claim 1, with the exception of wherein the at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.5 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding.
However, Sercombe further teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, turn width, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.5 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 14, Sercombe as modified teaches the machine of claim 5; furthermore Sercombe does not teach wherein the spacer is configured to space apart the turns by a free clearance of at least one-fifth of the height of a turn.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer configured to space apart the turns by a free clearance of at least one-fifth of the height of a turn, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 15, Sercombe as modified teaches the machine of claim 14; furthermore Sercombe does not teach wherein the spacer is configured to space apart the turns by a free clearance of at least one quarter of the height of a turn.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer configured to space apart the turns by a free clearance of at least one quarter of the height of a turn, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 16, Sercombe as modified teaches the machine of claim 6; furthermore Sercombe does not teach wherein the spacer is configured to space apart the turns by a free clearance of at least 0.175mm.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer  configured to space apart the turns by a free clearance of at least 0.175mm, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 17, Sercombe as modified teaches the machine of claim 16; furthermore Sercombe does not teach wherein the spacer is configured to space apart the turns by a free clearance of at least 0.25mm.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
	Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have the spacer configured to space apart the turns by a free clearance of at least 0.25mm, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 18, Sercombe teaches the machine of claim 8, with the exception of wherein the at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.25 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding.
However, Sercombe already teaches wherein the thickness of the spaces may be optimized for packing factor, channel aspect ratio, fluid flow rates, velocities, turn width, and channel length such that effective cooling results from the structure of the space ([0053-0055]).
Therefore further in view of Sercombe, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have at least two individual-tooth winding carriers are spaced apart from one another in a circumferential direction by at most 2.25 times a width of individual conductors of the turns, of the individual-tooth winding, or of the individual conductors of the turns and of the individual-tooth winding, in order to obtain effective cooling results of the spacer structure ([0053-0055]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 19: “slot insulation disposed between the first individual-tooth winding and the first individual-tooth winding carrier.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dickinson et al. (US 2016/0276888) teaches a stator and a coil wound from a coil conductor, and wherein the coil is wound around a winding insulator and carrier of the stator.
Leberfinger et al. (US 2013/0154432) teaches a stator and coil wound from a coil conductor, and wherein the coil is wound around a winding insulator and carrier of the stator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832